

Employment Agreement
Spark Energy, Inc.


This Employment Agreement (this “Agreement”) dated April 15, 2015 is between Gil
Melman (“Employee”) and Spark Energy, Inc. (the “Company”). Capitalized terms
that are not otherwise defined are defined in Exhibit B to this Agreement.
1.Employment. The Company will employ Employee in accordance with the terms and
conditions set forth in this Agreement and Exhibit A to this Agreement. During
the Term (as defined in Exhibit A to this Agreement), Employee will devote his
full business time, attention and best efforts to the business of the Company,
as may be requested by the Company’s Board of Directors (the “Board”). Employee
acknowledges and agrees that he owes the Company fiduciary duties, including
duties of loyalty and disclosure, and that the obligations described in this
Agreement are in addition to, and not in lieu of, the obligations owed to the
Company and its subsidiaries under common law.
2.    Termination of Employment.
(a)    Right to Terminate for Convenience. Either the Company or Employee shall
have the right to terminate the employment under this Agreement for convenience
at any time and for any reason, or no reason at all, upon written notice to the
other party. Such termination shall be effective immediately unless otherwise
agreed between the parties.
(b)    Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment at any time for Cause.
(c)    Employee’s Right to Terminate for Good Reason. Employee shall have the
right to terminate Employee’s employment with the Company at any time for Good
Reason. Any assertion by Employee of a termination for Good Reason shall not be
effective unless all of the following conditions are satisfied: (i) the
condition giving rise to Employee’s termination of employment must have arisen
without Employee’s written consent; (ii) Employee must provide written notice to
the Board of the existence of such condition(s) within 30 days of the initial
existence of such condition(s); (iii) the condition(s) specified in such notice
must remain uncorrected for 30 days following the Board’s receipt of such
written notice; and (iv) the date of Employee’s termination of employment must
occur within 75 days after the initial existence of the condition(s) specified
in such notice.
(d)    Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with Company shall terminate with no further obligation under this
Agreement of either party hereunder.
(e)    Effect of Termination.
(i)    If Employee’s employment is terminated by the Company without Cause
pursuant to Section 2(a) above, is terminated as a result of a non-renewal of
the Term of this Agreement by the Company pursuant to Exhibit A, or is
terminated by Employee for Good Reason pursuant to Section 2(c) above, and
Employee: (A) executes within 50 days following the date on which Employee’s
employment terminates, and does not revoke within the time provided by the
Company to do so, a release of all claims in a form reasonably acceptable to the
Company (the “Release”); and (B) abides by Employee’s continuing obligations
under Sections 3 and 4 of this Agreement, then the Company shall pay to Employee
any bonus earned for the calendar year prior to the year in which the
termination occurs but which is unpaid as of the date of termination (which
shall be paid to Employee on the same date as such bonus would have been paid
had Employee remained in employment) (the “Post-Termination Bonus Payment”) and
make severance payments to Employee in a total amount equal to: (X) 12 months’
worth of Employee’s Base Salary; plus (Y) an additional amount equal to the
target annual bonus for the Employee for the year in which Employee is
terminated prorated up to the date of termination for the number of days worked
during such calendar year and calculated based on relative achievement of key
performance targets as determined by the Compensation Committee of the Board in
its reasonable discretion (such total severance payments being referred to as
the “Severance Payment”). For the avoidance of doubt, a non-renewal of the Term
of this Agreement by Employee, a termination by reason of Employee’s death or
Disability, a termination by the Company for Cause or a termination of
employment by Employee without Good Reason under Section 2(a) above shall not
give rise to a right to the Severance Payment or Post-Termination Bonus Payment.
(ii)    The Severance Payment will be paid in substantially equal monthly
installments in accordance with the Company’s normal payroll practices,
beginning on Company’s first pay date that is on or after the 60th day following
the date of termination of employment; provided, however, that the first
installment payment shall include all amounts that would otherwise have been
paid to Employee during the period beginning at termination and ending on the
first payment date (without interest) if no delay had been imposed. Any
Severance Payment is conditional upon Employee’s compliance with Sections 3 and
4. Each payment of a portion of the Severance Payment under this Agreement is
intended to be a series of separate payments and not as the entitlement to a
single payment for purposes of Section 409A.  For purposes of this Agreement,
references to Employee’s termination of employment shall mean, and be
interpreted in accordance with, Employee’s “separation from service” from the
Company within the meaning of Treasury Regulation § 1.409A-1(h)(1)(ii).
(iii)    Upon a termination of employment by Employee for Good Reason, by the
Company for convenience or non-renewal by the Company, then all outstanding
unvested long term incentive awards granted to the Employee during his
employment with the Company under the Long Term Incentive Plan shall become
fully vested and exercisable for the remainder of their full term in accordance
with, and subject to, any applicable agreements and plan documents as may be
amended from time to time.
(iv)     Upon a Change of Control, the Employee shall retain all outstanding
long term incentive awards previously granted to Employee under the Long Term
Incentive Plan subject to existing vesting schedules, provided that all such
awards shall be modified by the Compensation Committee in its discretion to
reflect the consideration, whether in shares of stock, other securities, cash or
property that the Employee would be entitled to receive had he vested into such
awards immediately prior to the Change of Control. For the avoidance of doubt,
all such modified awards shall remain subject to the vesting requirements in
effect for such awards prior to the Change of Control and shall remain subject
to all applicable agreements and plan documents as may be amended from time to
time.
3.    Confidentiality. The Company will provide Employee and give Employee
access to Confidential Information during the Term. Employee will hold all
Confidential Information in a fiduciary capacity for the benefit of the Company.
During the Term and at all times after termination of Employee’s employment
hereunder, Employee will: (a) not disclose any Confidential Information to any
person or entity other than in the proper performance of his duties during the
Term; (b) not use any Confidential Information except for the benefit of the
Company; and (c) take all such precautions as may be reasonably necessary to
prevent the disclosure to any third party of any of the Confidential
Information.
Upon termination of employment, Employee will surrender and deliver to the
Company all documents (including electronically stored information) and other
materials of any nature containing or pertaining to all Confidential Information
and any other Company property or property of its subsidiaries (including,
without limitation, any Company-issued computer, mobile device, credit card, or
other equipment or property), in Employee’s possession, custody and control and
Employee will not retain any such document or other materials or property.
4.    Non-Competition and Non-Solicitation.
(a)    The Company shall provide Employee access to the Confidential Information
for use only during the Term, and Employee acknowledges and agrees that the
Company will be entrusting Employee, in Employee’s unique and special capacity,
with developing the goodwill of the Company and its subsidiaries, and in
consideration thereof and in consideration of the access to Confidential
Information and as a condition to the Company’s entry into this Agreement and
employment of Employee, and Employee’s receipt of equity-based compensation
pursuant to the Long-Term Incentive Plan as described in Exhibit A, Employee has
voluntarily agreed to the covenants set forth in this Section 4. Employee
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and are material and substantial
parts of this Agreement intended and necessary to prevent unfair competition and
to protect the Company’s and its subsidiaries’ legitimate business interests,
including the protection of its Confidential Information and goodwill.
(b)    Employee agrees that, during the period that he is employed by the
Company or any of its subsidiaries and continuing through the date that is 12
months following the date that Employee is no longer employed by the Company or
any of its subsidiaries, Employee shall not, without the prior written approval
of the Company, directly or indirectly, for himself or on behalf of or in
conjunction with any other person or entity of whatever nature engage in any
Prohibited Activity.
(c)    During the Term and at all times following the termination of Employee’s
employment for whatever reason, Employee shall not (except to the extent
required by law) disparage, and shall cause the Employee’s affiliates not to
disparage, either orally or in writing, the Company or any of its subsidiaries
or affiliates, or any of their directors, officers, managers, agents,
representatives, stockholders, investors, partners, members, or employees, or
any of their respective businesses, products, services or practices. During the
Term and at all times following the termination of Employee’s employment for
whatever reason, the Company shall not (except to the extent required by law)
disparage, and shall cause the Company’s subsidiaries not to disparage, either
orally or in writing, the Employee.
(d)    Because of the difficulty of measuring economic losses to the Company as
a result of a breach of the foregoing covenants, and because of the immediate
and irreparable damage that would be caused to the Company for which it would
have no other adequate remedy, Employee agrees that the Company and its
subsidiaries shall be entitled to enforce the foregoing covenants, in the event
of a breach, by injunctions and restraining orders and that such enforcement
shall not be the Company’s or such subsidiary’s exclusive remedy for a breach
but instead shall be in addition to all other rights and remedies available to
the Company or its subsidiaries at law and equity.
(e)    The covenants in this Section 4, and each provision and portion thereof,
are severable and separate, and the unenforceability of any specific covenant
shall not affect the provisions of any other covenant. Moreover, in the event
any arbitrator or court of competent jurisdiction shall determine that the
scope, time or territorial restrictions set forth are unreasonable, then it is
the intention of the parties that such restrictions be enforced to the fullest
extent which the arbitrator or court deems reasonable, and this Agreement shall
thereby be reformed.
5.    Stock Ownership Policy.  On and after April 1, 2019, Employee is expected
to hold a number of shares of Class A common stock, par value $0.01 per share,
of the Company (“Stock”) with an aggregate value equal to two times Employee’s
Base Salary (such value to be determined based on the closing price of a share
of Stock as of December 31 of the prior year (the “Stock Ownership
Requirement”).   The Stock Ownership Requirement shall be measured on April 1 of
each year beginning in 2019. Until the applicable Stock Ownership Requirement is
achieved, Employee is encouraged to retain the net shares obtained through the
Company’s stock incentive plans.   “Net shares” are those shares that remain
after shares are sold or netted to pay the exercise price of stock options (if
applicable) and withholding taxes.  To the extent Employee falls below the Stock
Ownership Requirement after April 1, 2019, Employee will be required to retain
100% of the net shares obtained through the Company’s stock incentive plans
until the Stock Ownership Requirement is met.  In the event of a drop in the
share price of the Stock from the beginning of each fiscal year through the end
of such year commencing with fiscal year 2018 and for each fiscal year
thereafter of more than twenty-five percent (25%), Employee will be entitled to
an additional twelve month period commencing on April 1 of the next year to
comply with the Stock Ownership Requirement.  Failure to satisfy the Stock
Ownership Requirement may impact Employee’s eligibility to receive future cash
and equity incentive compensation awards.  All shares of Stock held by Employee
(including (i) shares purchased on the open market or (ii) shares held
indirectly by Employee (a) under any retirement or deferred compensation plan or
(b) held by a spouse or other immediate family member residing in the same
household or (c) in a trust for the benefit of  Employee or his family (whether
held individually or jointly)) and all shares of Stock underlying awards granted
under the Company’s long term incentive plan and which can be settled in Stock
(whether vested or unvested, exercised or unexercised, or settled or unsettled)
will count towards the Stock Ownership Requirement.  Performance awards held by
Employee will count towards the Stock Ownership Requirement at the target level
of such awards until settled.
6.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction. With respect to any claim or dispute related to or
arising under this Agreement or relating to Employee’s employment or the
termination thereof, the parties hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Houston, Texas.
Notwithstanding the foregoing, the Company and its subsidiaries shall be
entitled to enforce their rights under Section 4 in any court of competent
jurisdiction.
7.    Entire Agreement and Amendment. This Agreement, the Long Term Incentive
Plan and the award agreement evidencing any equity compensation awards granted
under the Long Term Incentive Plan contains the entire agreement of the parties
with respect to the matters covered herein; moreover, this Agreement supersedes
all prior and contemporaneous agreements and understandings, oral or written,
between the parties hereto concerning the subject matter hereof. This Agreement
may be amended only by a written instrument executed by both parties hereto.
8.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.
9.    Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any subsidiary of the Company and to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the equity, assets or businesses of the Company.
10.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received when delivered in person or on the
third business day following deposit in the United States mail, registered or
certified mail, return receipt requested: to the address of the Company’s
principal offices, Attention: General Counsel, if to the Company; and to the
home address of the Employee on file with the Company if to the Employee.
11.    Section 409A. If any provision of this Agreement does not satisfy the
requirements of Section 409A, then such provision shall nevertheless be applied
in a manner consistent with those requirements. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement are exempt from, or compliant with, Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A. If any payment or benefit provided
to the Employee in connection with his termination of employment is determined
to constitute "nonqualified deferred compensation" within the meaning of Section
409A and the Employee is determined to be a "specified employee" as defined in
Section 409A(a)(2)(b)(i), then all such payments or benefits shall not be paid
until the first payroll date to occur following the six-month anniversary of the
Termination Date in a lump sum, and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.
12.    Effect of Termination. The provisions of Sections 2(e), 3, 4, 6 and 11
and those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.
13.    Third-Party Beneficiaries. Each subsidiary of the Company that is not a
signatory to this Agreement is an intended, third-party beneficiary of
Employee’s obligations under Sections 3 and 4 above and shall be entitled to
enforce such obligations as if a party hereto.
14.    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement and all
other provisions shall remain in full force and effect.




/s/ Gil Melman
Employee Name: Gil Melman




SPARK ENERGY, INC.




By: /s/ Nathan Kroeker
Name: Nathan Kroeker
Title: President and Chief Executive Officer




EXHIBIT A TO EMPLOYMENT AGREEMENT
OF GIL MELMAN


Title: Vice President, General Counsel and Corporate Secretary


Duties: Those normally incidental to the title identified above, as well as such
additional duties as may be assigned to Employee by the Board from time to time.


Term: The initial term of this Agreement shall be for the period beginning on
the date of the Agreement and ending on December 31, 2015. On January 1, 2016
and on each subsequent anniversary thereafter, this Agreement shall
automatically renew and extend for a period of 12 months unless written notice
of non-renewal is delivered from either party to the other not less than 30 days
prior to the expiration of the then-existing Term. The Term shall include the
initial term and any renewal periods. The Term shall end effective as of the
date of termination of Employee’s employment for any reason.
Base Salary: Annual base salary of $265,000.00 (less applicable taxes and
withholdings) (the “Base Salary”) payable in conformity with the Company’s
customary payroll practices for similarly situated employees as may exist from
time to time, but no less frequently than monthly.


Bonus: Employee shall be eligible to participate in such annual bonus plan as
may be established by the Company in its discretion from time to time and in
which other similarly situated Company employees are eligible to participate,
subject to the terms and conditions of the applicable plan in effect from time
to time. The Company shall not, however, be obligated to institute, maintain, or
refrain from changing, amending, or discontinuing, any bonus plan, so long as
such changes are similarly applicable to similarly situated Company employees
generally. Except to the extent specifically provided for in Section 2(e)(i),
any bonus shall not be payable unless Employee remains continuously employed
within the Company to the date on which such bonus is paid.
Equity Based Compensation: Employee will be eligible to receive equity based
compensation awards pursuant to, and subject to the terms of, an equity
compensation plan adopted by the Company, as such plan may be amended by the
Company from time to time (the “Long Term Incentive Plan”). Such awards will be
in an amount determined by the Company and subject to the terms and conditions
established by the Board or a committee thereof.


Benefits: Employee shall be eligible to participate in the same benefit plans
and programs in which other similarly situated Company employees are eligible to
participate, subject to the terms and conditions of the applicable plans and
programs in effect from time to time. The Company shall not be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such plan or policy, so long as such changes are similarly applicable to
similarly situated Company employees.
Indemnity and D&O Insurance: The Company will indemnify and hold Employee
harmless for all acts and omissions occurring during his employment to the
maximum extent provided under the Company’s certificate of incorporation,
by-laws and applicable law (as each may be amended from time to time). During
the Term, the Company will purchase and maintain, at its own expense, directors’
and officers’ liability insurance providing coverage for Employee in the same
amount as for similarly situated executives of the Company.


EXHIBIT B
TO EMPLOYMENT AGREEMENT OF GIL MELMAN
DEFINITIONS


“Business” means the products or services offered, marketed, or sold, or with
respect to which there are active plans to offer, market or sell, by the Company
or its subsidiaries during the period in which Employee is employed by the
Company or any of its subsidiaries and for which Employee has material
responsibility or about which Employee obtains Confidential Information, which
such products and services include, without limitation, the business of
supplying electricity and natural gas to homes and businesses.
“Business Opportunity” means any commercial, investment or other business
opportunity relating to the Business.
“Cause” means:
(i)    Employee’s material breach of this Agreement, or any other material
obligation owed to the Company or any of its subsidiaries; provided that, if the
Company determines that any such breach is capable of cure by Employee, written
notice of such breach must be delivered to Employee and Employee must be given a
period of 15 days following delivery of such notice to cure the breach;
(ii)    the commission of an act of gross negligence, willful misconduct, breach
of fiduciary duty, fraud, theft or embezzlement on the part of Employee, which
such act has an adverse effect on the Company or any of its subsidiaries or can
reasonably be expected to have an adverse effect on the Company or any of its
subsidiaries;
(iii)    the conviction or indictment of Employee, or a plea of nolo contendere
by Employee, to any felony or any crime involving moral turpitude;
(iv)    Employee’s willful failure or refusal to perform Employee’s obligations
pursuant to this Agreement or willful failure or refusal to follow the lawful
instructions of the Board; provided that, if the Company determines that any
such failure is capable of cure by Employee, written notice of such failure must
delivered to Employee and Employee must be given a period of 15 days following
delivery of such notice to cure the failure; or
(v)    any conduct by Employee which is materially injurious (monetarily or
otherwise) to the Company or any of its subsidiaries.
“Change of Control” has the meaning given to it in the Company’s Long Term
Incentive Plan.
“Confidential Information” means: all non-public information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during or
prior to the Term that relate to the Company’s or its subsidiaries businesses or
properties, products or services (including all such information relating to
hedging strategies and current, prospective and historic customer segmentation
analysis, corporate opportunities, business plans, strategies for developing
business and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, customer
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks). All documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type including or embodying
any Confidential Information shall be deemed Confidential Information and be
subject to the same restrictions on disclosure applicable to Confidential
Information pursuant to this Agreement. For purposes of this Agreement,
Confidential Information shall not include any information that (i) is or
becomes generally available to the public other than as a result of a disclosure
or wrongful act of Employee; (ii) was available to Employee on a
non-confidential basis before its disclosure by the Company; or (iii) becomes
available to Employee on a non-confidential basis from a source other than the
Company, provided that such source is not bound by a confidentiality agreement
with the Company or any of its subsidiaries.
“Covered Vendor or Supplier” means any individual, corporation, partnership,
limited liability company, association, trust, unincorporated organization, or
other entity who is or was: (A) a vendor or supplier of the Company or any of
its subsidiaries at any time during the last 12 months of Employee’s employment
with the Company or any of its subsidiaries; or (B) a prospective vendor or
supplier of the Company or any of its subsidiaries about which Employee had
confidential information or with which Employee had contact in Employee’s
capacity as a representative of the Company or any of its subsidiaries.
“Covered Employee or Agent” means any individual, corporation, partnership,
limited liability company, association, trust, unincorporated organization, or
other person or entity who is or was an employee, director, officer, contractor,
consultant, or vendor of the Company or any of its subsidiaries at any time
during the Term and for a period of twelve months after termination of
Employee’s employment.
“Disability” shall exist if Employee is unable to perform the essential
functions of Employee’s position, with reasonable accommodation, due to an
illness or physical or mental impairment or other incapacity that continues, or
can reasonably be expected to continue, for a period in excess of 90 days,
whether or not consecutive. The determination of whether Employee has incurred a
Disability will be made in good faith by the Board.
“Good Reason” means:
(i)    the material diminution of Employee’s Base Salary;
(ii)    the material diminution in Employee’s title, duties, authority or
responsibilities at the Company;
(iii)    the relocation of the Company’s corporate offices at which Employee is
required to perform services by more than fifty (50) miles from its location as
of the date of this Agreement; or
(iv)    a material breach by the Company of any other material obligation under
this Agreement or any other written agreement between Employee and the Company.
“Market Area” means that geographic area in the United States of America in
which the Company or any of its subsidiaries (A) engages in business, (B) sells
or markets to, or obtains products or services from, Covered Customers or
Suppliers, (C) has Covered Employees or Agents located, or (D) contemplates
doing any of the foregoing, which such area includes Texas, Connecticut,
Illinois, Maryland, Massachusetts, New Jersey, New York, Pennsylvania, Arizona,
California, Colorado, Florida, Indiana, Michigan, Nevada, and Ohio.




“Prohibited Activity” means:
(a)    to engage in or participate within the Market Area in competition with
the Company or any of its subsidiaries in any aspect of the Business, including
directly or indirectly owning, managing, operating, joining, becoming an
employee or consultant of, or loaning money to or selling or leasing equipment
or real estate to or otherwise being affiliated with any person or entity
engaged in, or planning to engage in, the Business in competition, or
anticipated competition, in the Market Area, with the Company or any of its
subsidiaries;
(b)    to appropriate any Business Opportunity of, or relating to, the Company
or any of its subsidiaries located in the Market Area;
(c)    to solicit, canvass, approach, entice or induce any Covered Customer or
Supplier to cease, fail to establish, or lessen such Covered Customer or
Supplier’s business with the Company or any of its subsidiaries; or
(d)    to solicit, canvass, approach, entice or induce any Covered Employee or
Agent to alter, lessen or terminate his, her or its employment, engagement or
relationship with the Company or any of its subsidiaries.



1

